UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                          ____________________

                             No. 98-60116
                           Summary Calendar
                         ____________________

                          EDWARD LEE CONFER,

                                                  Plaintiff-Appellant,

                                versus

                        MURPHY OIL CORPORATION,

                                                  Defendant-Appellee.


             Appeal from the United States District Court
               for the Southern District of Mississippi
                            (2:96-CV-84-PG)

                            August 19, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Edward Lee Confer appeals the summary judgment awarded Murphy

Oil Corporation, dismissing his Jones Act and general maritime law

claims.    We AFFIRM.

     Confer was employed by Murphy Oil as a mechanic, assigned to

the MR. GUS II, which was originally built and used as a jack-up
drill rig.     In 1984, the MR. GUS II was outfitted as a production

platform, with, inter alia, all of the drilling equipment being

removed.   In 1989, the MR. GUS II was moved to its present location

in the Gulf of Mexico; its jacking system was disabled to prevent



     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
inadvertent movement and secured to the ocean floor by sand bags.

Confer was injured aboard the MR. GUS II in 1995, when he slipped

and fell while answering an alarm. Consequently, Confer filed this

action pursuant to the Jones Act, 46 U.S.C. § 688, and general

maritime law.

       Murphy Oil moved for summary judgment, contending that Confer

failed to meet the prerequisites for coverage under the Jones Act

because he was not permanently assigned to a vessel in navigation.

The district court agreed, holding that, on the date of Confer’s

injury, the MR. GUS II was not a vessel as required by the Jones

Act.

       Confer contends the district court erred in granting summary

judgment because the MR. GUS II is a vessel, and that in any event,

he was permanently assigned as the seaman operating the life boat

of the MR. GUS II, which was itself a vessel, thus entitling him to

seaman’s status.

       Needless to say, we review a grant of summary judgment de

novo, applying the same standard as the district court.   See Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).    Summary

Judgment is proper where there is no material fact issue, and the

movant is entitled to judgment as a matter of law.     Id.; see FED.

R. CIV. P. 56(c).

       Moreover, we review Confer’s contention that he was a seaman

assigned to the lifeboat of the MR. GUS II for plain error, due to

his failure to properly raise the issue in the district court.   See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1424 (5th Cir.


                                - 2 -
1996)(en banc); Highlands Ins. Co. v. National Union Fire Ins. Co.,

27 F.3d 1027, 1031-32 (5th Cir. 1994), cert. denied, 513 U.S. 1112

(1995).

     Having reviewed the record, and the briefs of the parties, we

find no error, plain or otherwise, and AFFIRM the summary judgment,

for essentially the same reasons stated by the district court.   See

Confer v. Murphy Oil Corp., No. 2:96-CV-84-PG, slip op. at 8 (S.D.

Miss. Fed. 28, 1997).

                                                       AFFIRMED




                              - 3 -